SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under The Securities Exchange Act Of 1934 4309, Inc. (Name of Issuer) COMMON STOCK, $0.001 Par Value Per Share (Title of Class of Securities) (CUSIP Number) 3707 East Southern Ave., Suite 1080 Mesa, AZ 85206 480-246-8030 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With copies to: Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ 07726 (732) 409-1212 (Date Of Event Which Requires Filing Of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), (f) or (g), check the following box [ ]. SCHEDULE 13D (1) NAMES OF REPORTING PERSONS. S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): Paul D. Poetter (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) ¨ (b) ¨ (3) SEC USE ONLY (4) SOURCE OF FUNDS (SEE INSTRUCTIONS) PF (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(D) OR 2(E) ¨ (6) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (7)SOLE VOTING POWER 100,000 (8)SHARED VOTING POWER 0 (9)SOLE DISPOSITIVE POWER 100,000 (10)SHARED DISPOSITIVE POWER 0 (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 100,000 (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100% (14) TYPE OF REPORTING PERSON IN ITEM 1. SECURITY AND ISSUER. The security upon which this report is based is the common stock, par value $0.001, of 4308, Inc., a Delaware corporation, with its principal place of business located at The telephone number isand the fax number is This Schedule 13D relates to the Stock Purchase Agreement between Michael Raleigh and Paul D. Poetter, pursuant to which all of the outstanding common shares of the Issuer were purchased by Paul D. Poetter (the “Agreement”). ITEM 2. IDENTITY AND BACKGROUND. The nameof the person filing this statement is Paul D. Poetter.Hereinafter sometimes referred to as the “Reporting Person.” Mr. Paul D. Poetter, a native Arizonian, has participated in many types of management genres from 6 SIGNA to Critical Path to Lean Cell in relation to construction, insurance, Government subcontracting, international monetary transactions and has proven himself as a problem solver.Over the years, Mr. Poetter has worked with many, intelligent, out-of-the-box thinkers and combined with his ability to access a situation, quickly deduce a remedy, he has envisioned and consulted on many large multi hundred-million dollar projects and programs here in the USA and China. ITEM 3.SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. The amount of funds required to purchase all of the outstanding shares pursuant to the Agreement was $30,000.The source of funds was the private funds of Paul D. Poetter. ITEM 4. PURPOSE OF TRANSACTION. The acquisition by the Reporting Person was a private sale by the existing sole shareholder of the Issuer.The purpose of the Agreement was for the Reporting Person to acquire all of the outstanding shares of the Issuer. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. The Reporting Person acquired 100,000 of the issued and outstanding common shares of the Issuer.Such amount represented 100% of the total issued and outstanding common shares of the Issuer. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. Other than the Agreement, as described in this Schedule 13D, the Reporting Person has no contracts, arrangements, understandings or relationships with any other person with respect to any securities of the Issuer. ITEM 7. MATERIAL TO BE FILED AS EXHIBITS. The Stock Purchase Agreement between Michael Raleigh and Paul D. Poetter was filed pursuant to a Current Report on Form 8-K filed with the SEC on July 24, 2007. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: July 24, 2007Signature: /s/ Paul D. Poetter Paul D. Poetter
